Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/18/2022 has been entered.
Amendments of Claims 21 and 24 are acknowledged. 

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 07/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings/Specification
The drawings are objected to because the Claims include several “tissue gaps”, “steps” and “stepped surfaces” that are not really properly indicated in the figures and at the same time those components are not disclosed in the written description.  The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the above-mentioned components must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. — The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 to 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1, 21, 23, 24, 27, 29 and 30:
The Claims disclose several distances and “gaps” between several components of the end effector and “steps” and “stepped surfaces”; those elements are not mentioned in the specification and are only shown in some drawings but not given a reference number to correlate them to any element on the specification and can only be discerned in the drawings under the assumption that the drawings give an exact “photographic” representation of the end effector in particular are at scale and comparisons are made only based in such assumptions while at the same time there is no indication of relevance for those distances.
For prosecution the information will be taken also from Figures on other since other applications share some of the same Figures also lacking description in the specification.
Regarding Claims 21, 23, 24 and 26.
The claims mention that some elements are “above said base”. No point or plane of reference has been disclosed to really determine what position can be considered “above” or “bellow”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.


(e) the invention was described in a patent granted on an application for patent by another filed in the United States before the invention thereof by the applicant for patent, or on an international application by another who has fulfilled the requirements of paragraphs (1), (2), and (4) of section 371(c) of this title before the invention thereof by the applicant for patent.

The changes made to 35 U.S.C. 102(e) by the American Inventors Protection Act of 1999 (AIPA) and the Intellectual Property and High Technology Technical Amendments Act of 2002 do not apply when the reference is a U.S. patent resulting directly or indirectly from an international application filed before November 29, 2000. Therefore, the prior art date of the reference is determined under 35 U.S.C. 102(e) prior to the amendment by the AIPA (pre-AIPA 35 U.S.C. 102(e)).

Claims) 21 to 31 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hess (US 8720766).
Regarding Claim 21:
Hess discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a staple cartridge jaw; a staple cartridge configured to be seated in said staple cartridge jaw, wherein said staple cartridge comprises a deck, and wherein said deck comprises: 
a first intermediate portion comprising staple cavities defined therein, wherein said first intermediate portion extends along a tissue compression plane; 
a first distal portion positioned distal to said first intermediate portion (Figures 1 and 11, lower jab 22 with cartridge 42 that includes a deck with staple apertures 84, the portion of the cartridge with apertures for the staples will be considered the “first intermediate portion” while the rest of the cartridge towards the distal end will be considered the “first distal portion”) wherein said first intermediate portion is positioned above said first distal portion (Figure 11, at least the raised sector on the sides of cartridge 42 can be considered “above” at least part of the distal portion that matches the not raised portion of the cartridge when matching with the nose); and a sloped nose positioned distal to said first distal portion (Figure 2 shows a sloped nose)_; and
an anvil jaw, wherein said anvil jaw is moveable relative to said staple cartridge jaw between an open orientation and a closed orientation (Figure 1 shows it open, Figure 2 shows it closed and in between those two it can be considered “partially closed”), wherein said anvil jaw comprises an anvil, and wherein said anvil comprises: a second intermediate portion comprising a recessed surface and a stepped surface, wherein said stepped surface is laterally spaced from said recessed surface, and wherein said stepped surface and said recessed surface comprise and staple forming pockets defined therein (Figure 14, on anvil 20, the stepped part would be closer to the middle and the recessed towards the edges) and wherein a plurality of staple forming pockets is defined in said recessed portion and said stepped portion (Figure 19 shows pocket on both portions); and  
a second distal portion positioned distal to said second intermediate portion, wherein a first tissue gap is defined between said first distal portion and said second distal portion when said anvil jaw is in said closed configuration, wherein a second tissue gap is defined between said first intermediate portion and said recessed surface of said second intermediate portion when said anvil jaw is in said closed configuration, wherein a third tissue gap is defined between said first intermediate portion and said stepped surface of said second intermediate portion, and wherein said first tissue gap is larger than said second tissue gap and said third tissue gap (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” of the anvil shown on Figures 20, 26, 34, 105, 127, and 128 and the first distal portion). 

Regarding Claim 22:
Hess discloses that the staple cartridge is replaceably seated in said staple cartridge jaw (the staple cartridge 42 is replaceable).

Regarding Claim 23:
Hess discloses that the staple cartridge further comprises a base (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be considered the base), wherein said first intermediate portion is positioned a first distance above said base, (the distance above the base can be seen on Figure 11, the base on that portion is in contact with tray 74); and 
a first distal portion positioned distal to said first intermediate portion and positioned a second distance above said base, wherein said first distance is different than said second distance (Figure 20, the section of the cartridge 42 distal to the staple openings will be considered the first distal portion and has a portion with a shorter distance to the bottom of the cartridge, also the distal end of the cartridge is sloped so the vertical distance to the base is smaller).

Regarding Claim 24 and 31:
Hess discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a staple cartridge jaw; a staple cartridge configured to be seated in said staple cartridge jaw, wherein said staple cartridge comprises: a base; and a deck (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be considered the base), comprising: 
a first intermediate portion comprising staple cavities defined therein, wherein said first intermediate portion is positioned a first distance above said base, and wherein said first intermediate portion extends along a tissue compression plane (Figure 2 shows the tissue being compressed, the distance above the base can be seen on Figure 11, the base in that portion is in contact with tray 74); and 
a first distal portion positioned distal to said first intermediate portion and positioned a second distance above said base, wherein said first distance is different than said second distance (Figure 20, the section of the cartridge 42 distal to the staple openings will be considered the first distal portion and has a portion with a shorter distance to the bottom of the cartridge, also the distal end of the cartridge is sloped so the vertical distance to the base is smaller) and wherein said first distal portion extends below said first intermediate portion (Figure 11, at least the raised sector on the sides of cartridge 42 can be considered “above” at least part of the distal portion that matches the not raised portion of the cartridge when matching with the nose); and 
an anvil jaw, wherein said anvil jaw is moveable relative to said staple cartridge jaw between an open orientation and a closed orientation, wherein said anvil jaw comprises an anvil (Figure 1, anvil jaw 20, that is open on Figure 1, Figure 2 shows it closed and in between those two it can be considered “partially closed”), and wherein said anvil comprises: 
a second intermediate portion comprising a recessed tissue compression surface and a stepped tissue compression surface, wherein said stepped tissue compression surface is laterally spaced from said recessed tissue compression surface, and wherein said recessed tissue compression surface (Figure 14, on anvil 20, the stepped part would be closer to the middle and the recessed towards the edges) and wherein a plurality of staple forming pockets is defined in said recessed portion and said stepped portion (Figure 19 shows pocket on both portions); and 
a second distal portion positioned distal to said second intermediate portion, wherein a first tissue gap is defined between said first distal portion and said second distal portion when said anvil jaw is in said closed configuration, 
wherein a second tissue gap is defined between said first intermediate portion and said recessed tissue compression surface when said anvil jaw is in said closed configuration,
wherein a third tissue gap is defined between said first intermediate portion and said stepped tissue compression surface when said anvil jaw is in said closed configuration, and wherein said first tissue gap is larger than said second tissue gap and said third tissue gap (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” and the first distal portion).

Regarding Claims 26 and 27:
Hess discloses an end effector for use with a surgical stapling instrument, wherein the end effector comprises: 
an anvil jaw; a cartridge jaw, wherein said anvil jaw is moveable relative to said cartridge jaw between an open position and a closed position (Figures 1 and 2, Anvil jaw 20, cartridge jaw 22); and 
a staple cartridge replaceably seated in said cartridge jaw (Figure 1, cartridge 42), wherein said staple cartridge comprises: a base; a deck (Figures 1 and 11, lower jaw 22, cartridge 42 that includes a top surface that will be considered a deck with openings for the staples and a lower surface that will be considered the base), wherein said deck comprises: a first portion positioned a first distance above said base; staple cavities defined in said first portion; a second portion positioned distal to said first portion, wherein said second portion is positioned a second distance above said base, wherein said second distance is different than said first distance; and a sloped nose positioned distal to said second portion (Figure 20, the section of the cartridge 42 distal to the staple openings will be considered the first portion and has a second portion positioned distally from the first with a shorter distance to the bottom of the cartridge, also the distal end of the cartridge is sloped so the vertical distance to the base is smaller and can be considered below). 

Regarding Claim 28:
Hess discloses anvil jaw comprises a tissue compression surface, and wherein said tissue compression surface comprises: a first tissue compression portion; and a second tissue compression portion laterally offset from said first tissue compression portion (Figures 14 and 17 shows the anvil having a “stepped configuration” forming two separated compression portions), wherein a first tissue gap is defined between said first portion of said deck and said first tissue compression portion when said end effector is in said closed position, and wherein a second tissue gap is defined between said first portion of said deck and said second tissue compression portion when said end effector is in said closed position (Figures 14 and 17 show those two distances that are very similar).

Regarding Claims 29 and 30:
Hess discloses that said tissue compression surface further comprises a third tissue compression portion positioned distal to said first tissue compression portion, wherein a third tissue gap is defined between said second portion of said deck and said third tissue compression portion when said end effector is in said closed position, and wherein said third tissue gap is different than said first tissue gap, wherein said third tissue gap is greater than said second tissue gap, and wherein said third tissue gap is greater than said first tissue gap  (Figures 15, to 17 show the gaps measured between the “recessed and stepped surfaces” of the anvil and the cartridge being about the same; while Figure 18 shows that the cartridge 42 has a recessed surface beyond the “intermediate portion” that goes all the way to the angle at the distal end, taking into account that recessed surface, the “distal step” on the anvil and even more the slopped surface on the distal end of the anvil surely the gap measured between the “distal step” of the anvil, shown on Figures 20, 26, 34, 105, 127 and 128, and the first distal portion is surely greater than the other two).

Claims 21, 24 and 26 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Shelton (US 2004/0232196).
Regarding Claims 21, 24 and 26:
Shelton discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a first jaw, comprising: a first intermediate portion; and 
a first distal portion (Figure 10, lower jaw 16, the intermediate portion would be the section were the staples are placed and the distal portion the section distal to it); and 
a second jaw (Figure 10, upper jaw or anvil 18), 
wherein said first intermediate portion of said first jaw comprises a deck including a plurality of staple cavities with staples removably stored, arranged in a plurality of staple cavity rows (Figure 10, upper surface of cartridge 37 include staple openings 204), 
wherein said second jaw is moveable relative to said first jaw between an open orientation, a partially-closed orientation, and a closed orientation (Figure 10 shows it open, Figure 5 shows it closed and in between those two it can be considered “partially closed”), and 
wherein said second jaw comprises: a second intermediate portion, wherein said second intermediate portion comprises a recessed portion and a stepped portion, and wherein said stepped portion is laterally spaced from said recessed portion (Figure 10, on anvil 18, the stepped part would be closer to the middle and the recessed towards the edges) and wherein a plurality of staple forming pockets is defined in said recessed portion and said stepped portion (Figure 19 shows pocket on both portions); and 
a second distal portion, wherein said second distal portion comprises a distal step (Figure 10, show a couple of steps not numbered between the surface 200 of the anvil and the anvil slot 42), wherein an intermediate tissue gap defined between said first intermediate portion and said second intermediate portion is smaller than a distal tissue gap defined between said first distal portion and said distal step when said second jaw is in said closed orientation; and wherein a lateral tissue gap defined between said stepped portion and said first intermediate portion is smaller than said distal tissue gap when said second jaw is in said closed orientation (Figure 14, the gaps measured between the intermediate portions of the anvil and the cartridge are smaller than a gap measured from the surface of slot 42 to the distal portion of the cartridge), and wherein said first distal portion extends below said first intermediate portion (Figure 10, at least the raised sector on the sides of cartridge 42 can be considered “above” at least part of the distal portion that matches the not raised portion of the cartridge when matching with the nose) and a sloped nose positioned distal to said second portion (Figures 2, 5 and 10 show a sloped nose).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shelton (US 2004/0232196) in view of Yoon (US 5655698).
Regarding Claim 1:
Shelton discloses an end effector for use with a surgical instrument to staple patient tissue, the end effector comprising: 
a first jaw, comprising: a first intermediate portion; and 
a first distal portion (Figure 10, lower jaw 16, the intermediate portion would be the section were the staples are placed and the distal portion the section distal to it); and 
a second jaw (Figure 10, upper jaw or anvil 18), 
wherein said first intermediate portion of said first jaw comprises a deck including a plurality of staple cavities with staples removably stored, arranged in a plurality of staple cavity rows (Figure 10, upper surface of cartridge 37 include staple openings 204), 
wherein said second jaw is moveable relative to said first jaw between an open orientation, a partially-closed orientation, and a closed orientation (Figure 10 shows it open, Figure 5 shows it closed and in between those two it can be considered “partially closed”), and 
wherein said second jaw comprises: a second intermediate portion, wherein said second intermediate portion comprises a recessed portion and a stepped portion, and wherein said stepped portion is laterally spaced from said recessed portion (Figure 10, on anvil 18, the stepped part would be closer to the middle and the recessed towards the edges) and wherein a plurality of staple forming pockets is defined in said recessed portion and said stepped portion (Figure 19 shows pocket on both portions); and 
a second distal portion, wherein said second distal portion comprises a distal step (Figure 10, show a couple of steps not numbered between the surface 200 of the anvil and the anvil slot 42), wherein an intermediate tissue gap defined between said first intermediate portion and said second intermediate portion is smaller than a distal tissue gap defined between said first distal portion and said distal step when said second jaw is in said closed orientation; and wherein a lateral tissue gap defined between said stepped portion and said first intermediate portion is smaller than said distal tissue gap when said second jaw is in said closed orientation (Figure 14, the gaps measured between the intermediate portions of the anvil and the cartridge are smaller than a gap measured from the surface of slot 42 to the distal portion of the cartridge).
Shelton does not disclose the plurality of staple cavity rows being curved staple cavity rows. 
Yoon teaches a surgical stapler with a curved end effector comprising curved staple cavity rows (Figure 28, staples 42 held in staple slots 320) to apply rows of staples into the vessels in a pattern conforming approximately to an exterior curvature of the organ being stapled (Figures 31 and 32, organ 332, surgical stapler 310).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Shelton the teachings of Yoon and modify the end effector of Hess, making it curved with curved staple cavity rows to apply rows of staples into the vessels in a pattern conforming approximately to an exterior curvature of the organ being stapled.

Regarding Claim 2:
Shelton discloses a plurality of staples removably stored in said staple cavities (Figures 11 and 14 show the staples stored on the cartridge).

Regarding Claim 3:
Shelton discloses staples are progressively deployable from said staple cavities (Figures 14, 21 and 23 Wedge sled 218 progressively deploys the staples).

Response to Arguments
Applicant’s arguments with respect to the rejection of the claims by Hess (US 2008/0078800) have been considered but are moot because a new rejection under pre-AIA  35 U.S.C. 102(e) as being anticipated by Hess (US 8720766) for Claims 21 to 31 was made, also a rejection under 102(b) as being anticipated by Shelton (US 2004/0232196) was made for at least claims 21, 24 and 26 and a 103(a) by Shelton (US 2004/0232196) in view of Yoon (US 5655698) for Claims 1 to 3.
In reference to the 112(b) rejections and the Specification/Drawings Objections. The Examiner agrees that the drawings mentioned by the applicant show in general terms the claimed structures, but still they are not identified in the drawings or mentioned in the specification. Under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims, if not the claims have to be canceled or the drawings corrected without adding new subject matter and the Examiner is not clear on how that is going to be accomplished. 
The claims could be easily amended to better disclose the distal steps on the upper in lower jaws as can maybe be discerned on figures 6, 7 and 12, but note that Hess (US 8720766) also includes Figure 20, similar to 6 and 7 of the Application showing the distal step on the anvil jaw and also it should be considered that the claimed features are not really discussed in the specification, so their criticality can be questioned and they can surely be considered “Design Choice”.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731